Title: From Thomas Jefferson to Thomas Mann Randolph, 8 October 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Oct. 8. 20.
Yours of the 5th was recieved yesterday, and having carefully perused the Report of Feb. 14. 20. and the other papers, I now return them according to your request. I have marked with a pencil in the 4th page of the Report two items which, if I understand them, may, I hope be disposable in favor of the University,to wit,Amount of arrears to schools not drawn in 1818.40,632.20Surplus disposable revenue for 1820.43,230Mr Garrett called on me yesterday to inform me that the 40,000D. of the preceding loan are exhausted, and demands now pressing hardly on him: and requesting that I would sollicit from your board an immediate attention to the supplementory loan of 20,000.D I must therefore ask the favor of you to consider the letter of Sep. 16. as meant to urge the attention of the board to this sollicitation. if mr Munford will be so good as to send me a bond prepared for execution, I will immediately sign, seal & return it, and give to mr Garrett the authorities necessary to avail himself of it. it may be directed to me at this place, unless you should have heard of my departure for Bedford, in which case it may go to Lynchburg direct.Mr Nicholas is still at Tufton, and much worse. Doctors Watkins and Kain are now in consultation on him. all here are well, and we hope to set out for Poplar Forest about the 16th or 17th James, I think, is losing precious time which can never be recovered. your necessary absences rendering your close attention to him and the other boys impossible, I wish you would consign to me the cost and care of their education. I will send them to any schools you shall prefer, and direct any course you may desire. and I will guard them from idle intervals, during which they are not merely stationary but retrograde in their acquirements. at present I know no better disposition of James and Ben than with Carr at George Gilmer’s, and if I could have your permission I would place James there before I go to Bedford. it would be a great comfort to have them qualified to get their livings under whatever misfortunes may befall them in life. but all this I leave to you with the assurances of my affectionate attachment and respectTh: Jefferson